 1 NOTICE: This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions. Readers are requested to notify the Eecutive Secretary, National Labor Relations Board, Washington, D.C. 20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. James M. Ward, d/b/a Mid-South Construction and Tri-State Building and Construction Trades Council, National Building and Construction Trades Department, AFLŒ CIO. Case 9ŒCAŒ 36510 August 27, 2001 SUPPLEMENTAL DECISION AND ORDER BY MEMBEERS LIEBMAN, TRUESDALE, AND WALSH On July 8, 1999, the National Labor Relations Board issued a Decision and Order,1 inter alia, directing James M. Ward, an individual d/b/a Mid-South Construction (the Respondent) to make whole Donald Huff, Michael Jessee, Charles E. Dolen Jr., Greg Da mron, Stephen R. Conley, John F. Moore, Steve Montoney, Charles E. Dlen, Roger Damron, Timothy D. Kirk, Lester Murray, Joe Brumfield, and Andrew Land for their losses resulting from the Respondent™s unfair labor practices in violation of Section 8(a)(1) and (3) of the National Labor Reltions Act. On October 5, 2000, the United States Court of Appeals for the Sixth Circuit issued its Judgment en-forcing the Board™s Order. A controversy having arisen over the amount of back-pay due the discriminatees, on May 24, 2001, the Rgional Director for Region 9 issued a compliance specif
cation and notice of hearing alleging the amount due under the Board™s Order, and notifying the Respondent that it should file a timely answer complying with the Board™s Rules and Regulations. Although properly served with a copy of the compliance specification,2 the Respondent failed to file an answer. On July 23, 2001, the General Counsel filed with the Board a Motion for Summary Judgment with memoradum in support and exhibits attached. On July 24, 2001, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted. The Respondent again filed no 1 328 NLRB No. 132. 2 Although a copy of the compliance specification was sent by certfied mail to the last known address of the Respondent on May 24, 2001, the copy was returned to the Regional Office as ﬁAttemptedŠNot Known.ﬂ It is well established that the failure to provide for receiving appropriate service cannot serve to defeat the purposes of the Act. See National Automatic Sprinklers, 307 NLRB 481 fn. 1 (1992); and Michigan Expediting Service, 282 NLRB 210 fn. 6 (1986). In any event, the Regional Office sent the compliance specification to the Respondent again at its last known address by regular mail on June 14, 2001, and this copy of the compliance specification has not been re-turned to the Regional Office as undelivered. response. The allegations in the motion and in the copliance specification are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on the Motion for Summa ry Judgment Section 102.56(a) of the Board™s Rules and Regultions provides that the Respondent shall file an answer within 21 days from service of a compliance specifiction. Section 102.56(c) of the Board™s Rules and Regultions states: If the respondent fails to file any answer to the specifcation within the time prescribed by this section, the 
Board may, either with or without taking evidence in support of the allegations of the specification and with-out further notice to the respondent, find the specifiction to be true and enter such order as may be approprate. According to the uncontroverted allegations of the Mtion for Summary Judgment, the Respondent, despite having been advised of the filing requirements, has failed to file an answer to the compliance specification. In the absence of good cause for the Respondent™s failure to file 
an answer, we deem the allegations in the compliance specification to be admitted as true, and grant the Ge eral Counsel™s Motion for Summary Judgment. Accoringly, we conclude that the net backpay due the discrimnatees is as stated in the compliance specification and we will order payment by the Respondent of the amounts to the discriminatees, plus interest accrued on the amounts to the date of payment. ORDER The National Labor Relations Board orders that the Respondent, James M. Ward, d/b/a Mid-South Constrution, Jemison, Alabama, its officers, agents, successors, and assigns, shall make whole the individuals named below, by paying them the amounts following their names, plus interest accrued to the date of payment and minus tax withholdings required by Federal and State laws: 335 NLRB No. 20  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD Donald Huff•Steve Montoney•Charles E. Dolen•Charles E. Dolen Jr.•Michael Jessee•Stephen R. Conley•Roger Damron•Lester Murray•
Timothy D. Kirk•John F. Moore•Greg Damron•
Joe Brumfield•$337.50 216.00 216.00 216.00 216.00 216.00 216.00 162.00 
162.00 162.00 162.00 
256.00 Andrew Land 256.00 TOTAL: $2793.50 Dated, Washington, D.C. August 27, 2001 Wilma B. Liebman, Member John C. Truesdale, Member Dennis P. Walsh, Member (SEAL) NATIONAL LABOR RELATIONS BOARD 